Title: To George Washington from Elisha Sheldon, 30 August 1780
From: Sheldon, Elisha
To: Washington, George


                        
                            Sir
                            Bedford August 30. 1780
                        
                        I had the honor this day to receive your Excellency’s favour of the 27th Inst. in Answer to which would
                            observe that one of my Dragoons was taken a few Days ago near pines Bridge on his Return from Stonny Point, but
                            fortunately he had no dispatches; which was the occation of my not writing before: Since this happen’d I have altered the
                            course of the Expresses, but on Receipt of your Excellency’s instructions, I have sent an officer to post the Dragoons
                            which were at Greens Farms, at Wilton, and those which were at stamford are to be removed to salem.
                        I would at the same time observe that the Officer who first posted the Express could not quarter them untill
                            he promised to pay the Inhabitants on whom they were billeted to see them rewarded for their Trouble &c. They are
                            so farr from any Public Magazines of Provisions that it was impossible for them to draw their Rations; I must therefore
                            beg your Excellency’s directions in this Matter, as some of the People are already dissatisfied least they should receive
                            no Compensation for their Trouble. I have the Honor to be with the greatest Regard your Excellencys most obt Humbl. Sert
                        
                            Elisha Sheldon Colo. L.D.
                        
                    